 



Exhibit 10.1

THE HILLMAN COMPANIES INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 


 



--------------------------------------------------------------------------------



 



THE HILLMAN COMPANIES INC NONQUALIFIED DEFERRED COMPENSATION PLAN

Amended and Restated effective as of January 1, 2003

TABLE OF CONTENTS

                 
 
      ARTICLE 1        
 
      DEFINITIONS        
 
  1.1   ACCOUNT     1  
 
  1.2   BENEFICIAL OWNER     1  
 
  1.3   BENEFICIARY     1  
 
  1.4   BOARD     1  
 
  1.5   CHANGE OF CONTROL     1  
 
  1.6   CODE     2  
 
  1.7   COMPENSATION     2  
 
  1.8   COMPENSATION DEFERRALS     2  
 
  1.9   DESIGNATION DATE     2  
 
  1.10   EFFECTIVE DATE     2  
 
  1.11   ELIGIBLE EMPLOYEE     2  
 
  1.12   EMPLOYER     2  
 
  1.13   ENTRY DATE     2  
 
  1.14   EXCHANGE ACT     2  
 
  1.15   PARTICIPANT     2  
 
  1.16   PARTICIPANT ENROLLMENT AND ELECTION FORM     3  
 
  1.17   PLAN     3  
 
  1.18   PLAN YEAR     3  
 
  1.19   TOTAL AND PERMANENT DISABILITY     3  
 
  1.20   TRUST     3  
 
  1.21   TRUSTEE     3  
 
  1.22   VALUATION DATE     3  
 
  1.23   YEAR OF SERVICE     3  
 
               
 
      ARTICLE 2        
 
      ELIGIBILITY AND PARTICIPATION        
 
  2.1   REQUIREMENTS     3  
 
  2.2   RE-EMPLOYMENT     3  
 
  2.3   CHANGE OF EMPLOYMENT CATEGORY     3  
 
               
 
      ARTICLE 3        
 
      CONTRIBUTIONS AND CREDITS        
 
  3.1   PARTICIPANT CONTRIBUTIONS AND CREDITS     4  
 
      (a)          Compensation Deferrals     4  
 
      (b)          Compensation Deferral Account     4  
 
  3.2   EMPLOYER CONTRIBUTIONS        
 
      (a)          Employer Matching Contributions     4  
 
      (b)          Employer Contribution Account     4  
 
      (c)          Vesting in Employer Contributions     4  
 
      (d)          Forfeitures for Misconduct     5  
 
  3.3   CONTRIBUTIONS TO THE TRUST     5  
 
               
 
      ARTICLE 4        
 
      ALLOCATION OF FUNDS        
 
  4.1   ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS     5  
 
  4.2   ACCOUNTING FOR DISTRIBUTIONS     5  
 
  4.3   SEPARATE ACCOUNTS     6  
 
  4.4   INTERIM VALUATIONS     6  
 
  4.5   DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS     6  
 
  4.6   EXPENSES AND TAXES     7  



--------------------------------------------------------------------------------



 



                 
 
               
 
      ARTICLE 5        
 
      ENTITLEMENT TO BENEFITS        
 
  5.1   FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT     7  
 
  5.2   HARDSHIP DISTRIBUTIONS.     7  
 
  5.3   IMMEDIATE DISTRIBUTION ELECTION; TEN PERCENT PENALTY.     8  
 
  5.4   RE-EMPLOYMENT OF RECIPIENT     8  
 
               
 
      ARTICLE 6        
 
      DISTRIBUTION OF BENEFITS        
 
  6.1   AMOUNT     8  
 
  6.2   METHOD OF PAYMENT     8  
 
      (a)          Cash Or In-Kind Payments     8  
 
      (b)          Timing and Manner of Payment     8  
 
  6.3   DEATH OR DISABILITY BENEFITS     9  
 
               
 
      ARTICLE 7        
 
      BENEFICIARIES; PARTICIPANT DATA        
 
  7.1   DESIGNATION OF BENEFICIARIES     9  
 
  7.2   INFORMATION TO BE FURNISHED BY PARTICIPANTS AND        
 
      BENEFICIARIES; INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES     9  
 
               
 
      ARTICLE 8        
 
      ADMINISTRATION        
 
  8.1   ADMINISTRATIVE AUTHORITY     10  
 
  8.2   UNIFORMITY OF DISCRETIONARY ACTS     10  
 
  8.3   LITIGATION     10  
 
  8.4   CLAIMS PROCEDURE     11  
 
               
 
      ARTICLE 9        
 
      AMENDMENT        
 
  9.1   RIGHT TO AMEND     11  
 
  9.2   AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN     12  
 
               
 
      ARTICLE 10        
 
      TERMINATION        
 
  10.1   EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN     12  
 
  10.2   AUTOMATIC TERMINATION OF PLAN     12  
 
  10.3   SUSPENSION OF DEFERRALS     12  
 
  10.4   ALLOCATION AND DISTRIBUTION     12  
 
  10.5   SUCCESSOR TO EMPLOYER     12  
 
               
 
      ARTICLE 11        
 
      THE TRUST        
 
  11.1   ESTABLISHMENT OF TRUST     13  
 
               
 
      ARTICLE 12        
 
      MISCELLANEOUS        
 
  12.1   LIMITATIONS ON LIABILITY OF EMPLOYER     13  
 
  12.2   CONSTRUCTION     13  
 
  12.3   SPENDTHRIFT PROVISION     13  

 



--------------------------------------------------------------------------------



 



THE HILLMAN COMPANIES INC. NONQUALIFIED DEFERRED COMPENSATION PLAN

Amended and Restated effective as of January 1, 2003

RECITALS

     The SunSource, Inc. Nonqualified Deferred Compensation Plan effective as of
August 1, 2000 is hereby amended and restated as The Hillman Companies Inc.
Nonqualified Deferred Compensation Plan (“Plan”) and hereby adopted by The
Hillman Companies Inc. (“Employer”). The purpose of the Plan is to offer those
employees an opportunity to elect to defer the receipt of compensation in order
to provide termination of employment and related benefits taxable pursuant to
section 451 of the Internal Revenue Code of 1986, as amended (the “Code”). The
Plan is intended to be a “top-hat” plan (i.e., an unfunded deferred compensation
plan maintained for a select group of management or highly-compensated
employees) under sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 (“ERISA”).

     Accordingly, the following Plan is amended and restated.

ARTICLE 1
DEFINITIONS

     1.1     ACCOUNT means the balance credited to a Participant’s or
Beneficiary’s Plan account, including amounts credited under the Compensation
Deferral Account and, if applicable, the vested and/or unvested portion(s) of
the Employer Contribution Account. A Participant’s or Beneficiary’s Account
shall be determined as of the date of reference.

     1.2     BENEFICIAL OWNER and the correlative term “Beneficially Own” are
used herein within the meaning of Rule 13d-3 under the Exchange Act.

     1.3     BENEFICIARY means any person or person so designated in accordance
with the provisions of Article 7.

     1.4     BOARD means the Board of Directors of the Employer.

     1.5     CHANGE OF CONTROL means the occurrence of any of the following
events:



  (a)   Any “person” (as such term is used in Sections 3(a)(9) and 13(d)(3) of
he Exchange Act) other than the management group of Maurice Andrien, Joseph M.
Corvino, and Max W. Hillman, becomes a Beneficial Owner, directly or indirectly,
of securities of the Employer representing 20% or more of the then outstanding
securities of the Employer.     (b)   (1) A transaction is approved in which the
stockholders of the Employer immediately before the transaction will not
Beneficially Own, immediately after the transaction, shares entitling such
stockholders to 75% or more of all votes to which all stockholders of the
surviving entity would be entitled in the election of directors or other
governing persons (excluding any election of directors by a separate class
vote), or where the members of the Board, immediately prior to the transaction,
would not, immediately after the transaction, constitute a majority of the board
of directors of the surviving entity, (2) the sale or other disposition of all
or substantially all of the assets of the Employer or it’s respective successors
in interest or (3) a liquidation or dissolution of the Employer, or it’s
respective successors in interest; provided, however, that any such

1



--------------------------------------------------------------------------------



 



      action shall not constitute a change of control so long as the Employer
continues to own directly or indirectly, substantially all of the assets
thereof.     (c)   Any person has commenced a tender offer or exchange offer for
20% or more of the voting power of the then outstanding shares of the Employer;
or     (d)   A majority of the Board shall cease for any reason to consist of
(1) individuals who on the effective date hereof are serving as directors of the
Employer, or (2) individuals who subsequently become members of the Board and
whose nomination for election or election to the Board is recommended or
approved by a majority of the Board.

     1.6     CODE means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

     1.7     COMPENSATION means the total current cash remuneration, including
regular salary, bonus awards and commission paid by the Employer to an Eligible
Employee with respect to his or her service for the Employer (as determined by
the Employer, in its discretion), including any Compensation Deferrals in this
Plan or any 401(k) plan or section 125 plan maintained by the Employer.

     1.8     COMPENSATION DEFERRALS is defined in Section 3.1(a).

     1.9     DESIGNATION DATE means the date or dates as of which a designation
of deemed investment directions by an individual pursuant to Section 4.5, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.5, shall become effective. The Designation Dates in any
Plan Year shall be designated by the Employer.

     1.10     EFFECTIVE DATE means the effective date of the amended and
restated Plan, which shall be January 1, 2003.

     1.11     ELIGIBLE EMPLOYEE and the correlative term “Employee” means, for
any Plan Year (or applicable portion thereof), a person employed by the
Employer, who is determined by the Employer to be a member of a select group of
management or highly compensated employees of the Employer and who is designated
by the Employer’s Board of Directors to be an Eligible Employee under the Plan.
By each November 1, the Employer shall notify those individuals, if any, who
will be Eligible Employees for the next Plan Year. If the Employer determines
that an individual first becomes an Eligible Employee during a Plan Year, the
Employer shall notify such individual of its determination and of the date
during the Plan Year on which the individual shall first become an Eligible
Employee.

     1.12     EMPLOYER means The Hillman Companies Inc. and its successors and
assigns unless otherwise herein provided, or any other corporation or business
organization which, with the consent of The Hillman Companies Inc., or its
successors or assigns, assumes the Employer’s obligations hereunder, or any
other corporation or business organization which agrees, with the consent of The
Hillman Companies Inc., to become a party to the Plan.

     1.13     ENTRY DATE with respect to an individual means the first day of
the pay period following the date on which the individual first becomes an
Eligible Employee.

     1.14     EXCHANGE ACT means Securities Exchange Act of 1934, as amended.

     1.15     PARTICIPANT means any person so designated in accordance with the
provisions of Article 2, including, where appropriate according to the context
of the Plan, any

2



--------------------------------------------------------------------------------



 



former employee who is or may become (or whose Beneficiaries may become)
eligible to receive a benefit under the Plan.

     1.16     PARTICIPANT ENROLLMENT AND ELECTION FORM means the form or forms
on which a Participant elects to defer Compensation hereunder and on which the
Participant makes certain other designations as required thereon.

     1.17     PLAN means The Hillman Companies Inc. Nonqualified Deferred
Compensation Plan, as amended from time to time.

     1.18     PLAN YEAR means the twelve (12) month period ending on the
December 31 of each year during which the Plan is in effect.

     1.19     TOTAL AND PERMANENT DISABILITY means the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that may be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. The permanence and degree of such impairment shall be supported by
medical evidence. Disability will be determined to exist if the Participant is
receiving disability benefits under the Social Security Act or Railroad
Retirement Act.

     1.20     TRUST means the Trust described in Article 11.

     1.21     TRUSTEE means the trustee of the Trust described in Article 11.

     1.22     VALUATION DATE means the last day of each Plan Year and any other
date that the Employer, in its sole discretion, designates as a Valuation Date.

     1.23     YEAR OF SERVICE means the 12 consecutive month period measured by
an Eligible Employee’s date of hire and anniversaries each thereof during which
the Eligible Employee is a full-time employee of the Employer and at least
twenty-one (21) years of age.

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

     2.1     REQUIREMENTS. Every Eligible Employee on the Effective Date shall
be eligible to become a Participant on the Effective Date. Every other Eligible
Employee shall be eligible to become a Participant on the first Entry Date
occurring on or after the date on which he or she becomes an Eligible Employee.
No individual shall become a Participant, however, if he or she is not an
Eligible Employee on the date his or her participation is to begin.

               Participation in the Plan is voluntary. In order to participate
in the Plan, an otherwise Eligible Employee must make written application in
such manner as may be required by Section 3.1 and by the Employer and must agree
to make Compensation Deferrals as provided in Article 3.

     2.2     RE-EMPLOYMENT. If a Participant whose employment with the Employer
is terminated is subsequently re-employed, he or she shall become a Participant
in accordance with the provisions of Section 2.1.

     2.3     CHANGE OF EMPLOYMENT CATEGORY. During any period in which a
Participant remains in the employ of the Employer, but ceases to be an Eligible
Employee, he or she shall not be eligible to make Compensation Deferrals
hereunder.

3



--------------------------------------------------------------------------------



 



ARTICLE 3
CONTRIBUTIONS AND CREDITS

     3.1     PARTICIPANT CONTRIBUTIONS AND CREDITS.

               (a) Compensation Deferrals. In accordance with rules established
by the Employer, a Participant may elect to defer Compensation of up to 25% of
his or her base salary, up to 25% of commissions and up to 100% of bonuses which
are due to be earned and which would otherwise be paid to the Participant, in a
lump sum or in any fixed periodic dollar amounts designated by the Participant.
Amounts so deferred will be considered a Participant’s “Compensation Deferrals.”
Ordinarily, a Participant shall make such an election with respect to the coming
twelve (12) month Plan Year during the period beginning on the November 1 and
ending on the December 15 of the prior calendar year, or during such other
period as might be established by the Employer. In the event that an employee
becomes eligible to participate in the Plan during the Plan Year, the maximum
amount of Compensation that may be deferred shall be prorated according to the
number of days remaining in the Plan Year.

               Compensation Deferrals shall be made through regular payroll
deductions or through an election by the Participant to defer commission or
bonus not yet payable to him or her at the time of the election. Once made, a
Compensation Deferral election shall continue in force only for the Plan Year
for which the election is first effective and may not be increased or decreased.
Compensation Deferrals shall be deducted by the Employer from the pay of a
deferring Participant and shall be credited to the Account of the deferring
Participant.

               (b) Compensation Deferral Account. There shall be established and
maintained by the Employer a separate Account in the name of each Participant to
which shall be credited or debited: (a) amounts equal to the Participant’s
Compensation Deferrals and (b) amounts equal to any deemed earnings or losses
(to the extent realized, based upon deemed fair market value of the Account’s
deemed assets, as determined by the Employer, in its discretion) attributable or
allocable thereto.

               A Participant shall at all times be 100% vested in amounts
credited to his or her Deferred Compensation Account.

     3.2     EMPLOYER CONTRIBUTIONS.

               (a) Employer Matching Contributions. Apart from Compensation
deferrals, the Employer shall make a 25% matching contributions up to $10,000 of
a Compensation Deferral according to the following schedule for each Participant
under this Plan.

          Deferral Amount   Employer Matching Contribution Per Plan Year

--------------------------------------------------------------------------------

  % Per Plan Year

--------------------------------------------------------------------------------

 Up to $10,000
    25 %
Above $10,000
    0 %

               (b) Employer Contribution Account. There shall be established and
maintained by the Employer a separate Account in the name of each Participant to
which shall be credited or debited: (a) amounts equal to the Participant’s
Employer Matching Contributions and (b) amounts equal to any deemed earnings or
losses (to the extent realized, based upon deemed fair market value of the
Account’s deemed assets, as determined by the Employer, in its discretion)
attributable or allocable thereto.

               (c) Vesting in Employer Contributions. An Employee shall vest in
amounts allocated to his or her Account in accordance with the vesting schedule
provided below. Additionally, an Employee shall be 100% vested in his or her
Account, if on or before his or her

4



--------------------------------------------------------------------------------



 



termination of employment, the Participant dies, experiences a Total and
Permanent Disability, or due to a Change in Control. Upon termination of
employment, the Participant shall irrevocably forfeit any unvested portion(s) of
his or her Employer Contribution Account.

          Years of Service

--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

Less than 1
    0 %
1, but less than 2
    20 %
2, but less than 3
    40 %
3, but less than 4
    60 %
4, but less than 5
    80 %
5 or more
    100 %

               (d) Forfeitures for Misconduct If an employee terminates
employment with the Employer as a result of the employee’s gross misconduct,
within the meaning of Part 6 of Title I of ERISA, regarding group health
continuation coverage, or if the employee engages in unlawful business
competition with the Employer, the employee shall forfeit all amounts allocated
to his or her Employer Contribution Account(s) under Section 3.2(a), 3.2 (b),
and 3.2(c) above. Such forfeitures shall be retained by the Employer.

     3.3     CONTRIBUTIONS TO THE TRUST. An amount shall be contributed by the
Employer to the Trust maintained under Section 11.1 equal to the amount(s)
required to be credited to the Participant’s Account under Sections 3.1 and 3.2.
The Employer shall make a good faith effort to contribute these amounts to the
Trust as soon as practicable following the date on which the contribution credit
amount(s) are determined.

     ARTICLE 4
ALLOCATION OF FUNDS

     4.1     ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS. Subject to
Section 4.5, each Participant shall have the right to direct the Employer as to
how amounts in his or her Plan Account shall be deemed to be invested. Subject
to such limitations as may from time to time be required by law, imposed by the
Employer or the Trustee or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Employer, prior to the date on which a direction will become effective, the
Participant shall have the right to direct the Employer as to how amounts in his
or her Account shall be deemed to be invested. The Employer shall direct the
Trustee to invest the account maintained in the Trust on behalf of the
Participant pursuant to the deemed investment directions the Employer properly
has received from the Participant.

               The value of the Participant’s Account shall be equal to the
value of the account maintained under the Trust on behalf of the Participant. As
of each Valuation Date of the Trust, the Participant’s Account will be credited
or debited to reflect the Participant’s deemed investments of the Trust. The
Participant’s Plan Account will be credited or debited with the increase or
decrease in the realizable net asset value or credited interest, as applicable,
of the designated deemed investments, as follows. As of each Valuation Date, an
amount equal to the net increase or decrease in realizable net asset value or
credited interest, as applicable (as determined by the Trustee), of each deemed
investment option within the Account since the preceding Valuation Date shall be
allocated among all Participants’ Accounts deemed to be invested in that
investment option in accordance with the ratio which the portion of the Account
of each Participant which is deemed to be invested within that investment
option, determined as provided herein, bears to the aggregate of all amounts
deemed to be invested within that investment option.

     4.2     ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant’s Account.
Such amounts shall be charged on

5



--------------------------------------------------------------------------------



 



a pro rata basis against the investments of the Trust in which the Participant’s
Account is deemed to be invested.

     4.3     SEPARATE ACCOUNTS. A separate account under the Plan shall be
established and maintained by the Employer to reflect the Account for each
Participant with sub-accounts to show separately the deemed earnings and losses
credited or debited to such Account, and the applicable deemed investments of
the Account.

     4.4     INTERIM VALUATIONS. If it is determined by the Employer that the
value of a Participant’s Account as of any date on which distributions are to be
made differs materially from the value of the Participant’s Account on the prior
Valuation Date upon which the distribution is to be based, the Employer, in its
discretion, shall have the right to designate any date in the interim as a
Valuation Date for the purpose of revaluing the Participant’s Account so that
the Account will, prior to the distribution, reflect its share of such material
difference in value.

     4.5     DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such
limitations as may from time to time be required by law, imposed by the Employer
or the Trustee or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Employer, prior
to and effective for each Designation Date, each Participant may communicate to
the Employer a direction (in accordance with (a), below) as to how his or her
Plan Account(s) should be deemed to be invested among such categories of deemed
investments as may be made available by the Employer hereunder. Such direction
shall designate the percentage (in any whole percent multiples) of each portion
of the Participant’s Plan Account(s) which is requested to be deemed to be
invested in such categories of deemed investments, and shall be subject to the
following rules:

               (a) Any initial or subsequent deemed investment direction shall
be in writing, on a form supplied by and filed with the Employer, and/or, as
required or permitted by the Employer, shall be by oral designation and/or
electronic transmission designation. A designation shall be effective as of the
Designation Date next following the date the direction is received and accepted
by the Employer on which it would be reasonably practicable for the Employer to
effect the designation.

               (b) All amounts credited to the Participant’s Account shall be
deemed to be invested in accordance with the then effective deemed investment
direction, and as of the Designation Date with respect to any new deemed
investment direction, all or a portion of the Participant’s Account at that date
shall be reallocated among the designated deemed investment funds according to
the percentages specified in the new deemed investment direction unless and
until a subsequent deemed investment direction shall be filed and become
effective. An election concerning deemed investment choices shall continue
indefinitely as provided in the Participant’s most recent Participant Enrollment
and Election Form, or other form specified by the Employer.

               (c) If the Employer receives an initial or revised deemed
investment direction which it deems to be incomplete, unclear or improper, the
Participant’s investment direction then in effect shall remain in effect (or, in
the case of a deficiency in an initial deemed investment direction, the
Participant shall be deemed to have filed no deemed investment direction) until
the next Designation Date, unless the Employer provides for, and permits the
application of, corrective action prior thereto.

               (d) If the Employer possesses (or is deemed to possess as
provided in (c), above) at any time directions as to the deemed investment of
less than all of a Participant’s Account, the Participant shall be deemed to
have directed that the undesignated portion of the Account be deemed to be
invested in a money market, fixed income or similar fund made available under
the Plan as determined by the Employer in its discretion.

6



--------------------------------------------------------------------------------



 



               (e) Each Participant hereunder, as a condition to his or her
participation hereunder, agrees to indemnify and hold harmless the Employer and
its agents and representatives from any losses or damages of any kind relating
to the deemed investment of the Participant’s Account hereunder.

               (f) Each reference in this Section to a Participant shall be
deemed to include, where applicable, a reference to a Beneficiary.

     4.6     EXPENSES AND TAXES. Expenses, including Trustee fees, associated
with the administration or operation of the Plan shall be debited from the Trust
account. Any taxes allocable to an Account (or portion thereof) maintained under
the Plan which are payable prior to the distribution of the Account (or portion
thereof), as determined by the Employer, shall be paid by the Employer.

ARTICLE 5
ENTITLEMENT TO BENEFITS

     5.1     FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT. On his or her
Participant Enrollment and Election Form, a Participant may select a fixed
payment date for the payment of his or her Account, which will be valued and
payable according to the provisions of Article 6. Such payment dates may be
extended to later dates so long as elections to so extend the dates are made by
the Participant at least twelve (12) months prior to the date on which the
distribution is to be made or commence. Such payment dates may not be
accelerated.

               A Participant who selects payment of his or her Account on a
fixed date shall receive payment of his or her Account at the earlier of such
fixed payment date or dates (as extended, if applicable) or his or her
termination of employment with the Employer.

               Any fixed payment date elected by a Participant as provided above
must be a date no earlier than the latter of (a) January 1 of the calendar year
after the calendar year for which the election is effective, or (b) a date at
least twelve (12) months after the election date.

               If a Participant does not make an election as provided above for
any particular amounts hereunder, and the Participant terminates employment with
the Employer for any reason, the Participant’s vested Account at the date of
such termination shall be valued and payable at or commencing at such
termination according to the provisions of Article 6.

     5.2     HARDSHIP DISTRIBUTIONS. In the event of financial hardship of the
Participant, as hereinafter defined, the Participant may apply to the Employer
for the distribution of all or any part of his or her vested Account. The
Employer shall consider the circumstances of each such case, and the best
interests of the Participant and his or her family, and shall have the right, in
its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution. Upon a finding of financial hardship, the
Employer shall make the appropriate distribution to the Participant from amounts
held by the Employer in respect of the Participant’s vested Account. In no event
shall the aggregate amount of the distribution exceed either the full value of
the Participant’s vested Account or the amount determined by the Employer to be
necessary to alleviate the Participant’s financial hardship (which financial
hardship may be considered to include any taxes due because of the distribution
occurring because of this Section), and which is not reasonably available from
other resources of the Participant. For purposes of this Section, the value of
the Participant’s vested Account shall be determined as of the date of the
distribution. “Financial hardship” means (a) a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Code section 152(a)) of the
Participant, (b) loss of the Participant’s property due to casualty, or
(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the

7



--------------------------------------------------------------------------------



 



Participant, each as determined to exist by the Employer. A distribution may be
made under this Section only with the consent of the Employer.

     5.3     IMMEDIATE DISTRIBUTION ELECTION; TEN PERCENT PENALTY. In addition
to a Participant’s option to have payment or commencement of payment of his or
her vested account occur on the fixed payment date described in Section 5.1 or
on the Participant’s termination of employment as described in Section 5.1, a
Participant may elect to have his or her vested Account (or a portion thereof)
paid or commence to be paid as soon as possible upon his or her election. For
purposes of this Section, the value of the Participant’s vested Account shall be
determined as of the date of the distribution. Any amount paid pursuant to this
Section shall be subject to a ten percent (10%) penalty, with the amount of the
penalty being returned to the Employer (which may be used to offset or reduce
Employer Contributions and Plan expenses). In the event of an immediate
distribution elected under this Section, the ten percent (10%) penalty on the
entire vested portion of the account to be distributed under this Section shall
be returned to the Employer on or about the date of the distribution.

     5.4     RE-EMPLOYMENT OF RECIPIENT. If a Participant receiving installment
distributions pursuant to Section 6.2 is re-employed by the Employer, the
remaining distributions due to the Participant shall be suspended until such
time as the Participant (or his or her Beneficiary) once again becomes eligible
for benefits under Section 5.1 or 5.2, at which time such distribution shall
commence, subject to the limitations and conditions contained in this Plan.

ARTICLE 6
DISTRIBUTION OF BENEFITS

     6.1     AMOUNT. A Participant (or his or her Beneficiary) shall become
entitled to receive, on or about earlier of the Participant’s termination of
employment with the Employer or the date or dates selected by the Participant on
his or her Participant Enrollment and Election Form (or, if no such selection is
made, on or about the date of the Participant’s termination of employment with
the Employer) (or earlier as provided in Article 5), a distribution in an
aggregate amount equal to the Participant’s vested Account. Any payment due
hereunder from the Trust which is not paid by the Trust for any reason will be
paid by the Employer from its general assets.

     6.2     METHOD OF PAYMENT.

                (a) Cash Or In-Kind Payments. Payments under the Plan shall be
made in cash or in-kind, as elected by the Participant, as permitted by the
Employer in its sole and absolute discretion and subject to applicable
restrictions on transfer as may be applicable legally or contractually.

                (b) Timing and Manner of Payment. In the case of distributions
to a Participant by virtue of an entitlement due to termination of employment,
an aggregate amount equal to the Participant’s vested Account will be paid by
the Trust or the Employer, as provided in Section 6.1, in a lump sum or in five
(5), ten (10), or fifteen (15) substantially equal annual installments (adjusted
for gains and losses), as selected by the Participant as provided in Article 5.
If a Participant fails to designate properly the manner of payment of the
Participant’s benefit under the Plan, such payment will be in a lump sum. At any
time no less than twelve (12) months prior to his or her termination of
employment, the Participant may, by delivering written designation (on a form
provided by the Employer) to the Employer, change the manner of payment for such
amounts he or she would become entitled to upon termination of employment.

               In the case of distributions to the Participant by virtue of an
entitlement due to the election of a Fixed Payment Date, the applicable vested
portion of the Participant’s Account shall be paid in a lump sum as soon as
administratively practicable after such date. Fixed Payments shall be valued
paid in on the first day of each Plan Year, or as soon as administratively
practicable thereafter.

8



--------------------------------------------------------------------------------



 



               If the whole or any part of a payment hereunder is to be in
installments, the total to be so paid shall continue to be deemed to be invested
pursuant to Sections 4.1 and 4.5 under such procedures as the Employer may
establish, in which case any deemed income, gain, loss or expense or tax
allocable thereto (as determined by the Trustee, in its discretion) shall be
reflected in the installment payments, in such equitable manner as the Trustee
shall determine.

     6.3     DEATH OR DISABILITY BENEFITS. If a Participant dies or experiences
a Total and Permanent Disability before terminating his or her employment with
the Employer and before the commencement of payments to the Participant
hereunder, the entire value of the Participant’s Account shall be paid, at the
time(s) selected by the Participant under Article 5 and in the manner provided
in Section 6.2, to the person or persons designated in accordance with Section
7.1.

     Upon the death of a Participant after payments hereunder have begun but
before he or she has received all payments to which he or she is entitled under
the Plan, the remaining benefit payments shall be paid to the person or persons
designated in accordance with Section 7.1, in the manner in which such benefits
were payable to the Participant.

ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA

     7.1     DESIGNATION OF BENEFICIARIES. Each Participant from time to time
may designate any person or persons (who may be named contingently or
successively) to receive such benefits as may be payable under the Plan upon or
after the Participant’s death, and such designation may be changed from time to
time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Employer, and will be effective only when filed in writing
with the Employer during the Participant’s lifetime.

               In the absence of a valid Beneficiary designation, or if, at the
time any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the Employer shall pay any such benefit
payment to the Participant’s spouse, if then living, but otherwise to the
Participant’s then living descendants, if any, per stirpes, but, if none, to the
Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Employer,
in its sole discretion, may distribute such payment to the Participant’s estate
without liability for any tax or other consequences which might flow there from,
or may take such other action as the Employer deems to be appropriate.

     7.2     INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES;
INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Employer’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Employer shall not
be obliged to search for any Participant or Beneficiary beyond the sending of a
registered letter to such last known address. If the Employer notifies any
Participant or Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Employer within three (3) years thereafter, then,
except as otherwise required by law, if the location of one or more of the next
of kin of the Participant is known to the Employer, the Employer may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Employer determines. If the location of none of the
foregoing persons can be determined, the Employer shall have the right to direct
that the amount payable shall be deemed to be a forfeiture, except that the
dollar amount of the forfeiture, unadjusted for

9



--------------------------------------------------------------------------------



 



deemed gains or losses in the interim, shall be paid by the Employer if a claim
for the benefit subsequently is made by the Participant or the Beneficiary to
whom it was payable. If a benefit payable to an unlocated Participant or
Beneficiary is subject to escheat pursuant to applicable state law, the Employer
shall not be liable to any person for any payment made in accordance with such
law.

ARTICLE 8
ADMINISTRATION

     8.1     ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided
herein, the Employer shall have the sole responsibility for and the sole control
of the operation and administration of the Plan, and shall have the power and
authority to take all action and to make all decisions and interpretations which
may be necessary or appropriate in order to administer and operate the Plan,
including, without limiting the generality of the foregoing, the power, duty and
responsibility to:

               (a) Resolve and determine all disputes or questions arising under
the Plan, and to remedy any ambiguities, inconsistencies or omissions in the
Plan.

               (b) Adopt such rules of procedure and regulations as in its
opinion may be necessary for the proper and efficient administration of the Plan
and as are consistent with the Plan.

               (c) Implement the Plan in accordance with its terms and the rules
and regulations adopted as above.

               (d) Make determinations with respect to the eligibility of any
Eligible Employee as a Participant and make determinations concerning the
crediting of Plan Accounts.

               (e) Appoint any persons or firms, or otherwise act to secure
specialized advice or assistance, as it deems necessary or desirable in
connection with the administration and operation of the Plan, and the Employer
shall be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon, the advice or
opinion of such firms or persons. The Employer shall have the power and
authority to delegate from time to time by written instrument all or any part of
its duties, powers or responsibilities under the Plan, both ministerial and
discretionary, as it deems appropriate, to any person or committee, and in the
same manner to revoke any such delegation of duties, powers or responsibilities.
Any action of such person or committee in the exercise of such delegated duties,
powers or responsibilities shall have the same force and effect for all purposes
hereunder as if such action had been taken by the Employer. Further, the
Employer may authorize one or more persons to execute any certificate or
document on behalf of the Employer, in which event any person notified by the
Employer of such authorization shall be entitled to accept and conclusively rely
upon any such certificate or document executed by such person as representing
action by the Employer until such notified person shall have been notified of
the revocation of such authority.

     8.2     UNIFORMITY OF DISCRETIONARY ACTS. Whenever in the administration or
operation of the Plan discretionary actions by the Employer are required or
permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken which shall
discriminate in favor of any particular person or group of persons.

     8.3     LITIGATION. Except as may be otherwise required by law, in any
action or judicial proceeding affecting the Plan, no Participant or Beneficiary
shall be entitled to any notice or service of process, and any final judgment
entered in such action shall be binding on all persons interested in, or
claiming under, the Plan.

10



--------------------------------------------------------------------------------



 



     8.4     CLAIMS PROCEDURE. Any person claiming a benefit under the Plan (a
“Claimant”) shall present the claim, in writing, to the Employer, and the
Employer shall respond in writing. If the claim is denied, the written notice of
denial shall state, in a manner calculated to be understood by the Claimant:

               (a) The specific reason or reasons for the denial, with specific
references to the Plan provisions on which the denial is based;

               (b) A description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation of why
such material or information is necessary; and

               (c) An explanation of the Plan’s claims review procedure.

               The written notice denying or granting the Claimant’s claim shall
be provided to the Claimant within ninety (90) days after the Employer’s receipt
of the claim, unless special circumstances require an extension of time for
processing the claim. If such an extension is required, written notice of the
extension shall be furnished by the Employer to the Claimant within the initial
ninety (90) day period and in no event shall such an extension exceed a period
of ninety (90) days from the end of the initial ninety (90) day period. Any
extension notice shall indicate the special circumstances requiring the
extension and the date on which the Employer expects to render a decision on the
claim. Any claim not granted or denied within the period noted above shall be
deemed to have been denied.

               Any Claimant whose claim is denied, or deemed to have been denied
under the preceding sentence (or such Claimant’s authorized representative),
may, within sixty (60) days after the Claimant’s receipt of notice of the
denial, or after the date of the deemed denial, request a review of the denial
by notice given, in writing, to the Employer. Upon such a request for review,
the claim shall be reviewed by the Employer (or its designated representative)
which may, but shall not be required to, grant the Claimant a hearing. In
connection with the review, the Claimant may have representation, may examine
pertinent documents, and may submit issues and comments in writing.

               The decision on review normally shall be made within sixty
(60) days of the Employer’s receipt of the request for review. If an extension
of time is required due to special circumstances, the Claimant shall be
notified, in writing, by the Employer, and the time limit for the decision on
review shall be extended to one hundred twenty (120) days. The decision on
review shall be in writing and shall state, in a manner calculated to be
understood by the Claimant, the specific reasons for the decision and shall
include references to the relevant Plan provisions on which the decision is
based. The written decision on review shall be given to the Claimant within the
sixty (60) day (or, if applicable, the one hundred twenty (120) day) time limit
discussed above. If the decision on review is not communicated to the Claimant
within the sixty (60) day (or, if applicable, the one hundred twenty (120) day)
period discussed above, the claim shall be deemed to have been denied upon
review. All decisions on review shall be final and binding with respect to all
concerned parties.

ARTICLE 9
AMENDMENT

     9.1     RIGHT TO AMEND. The Employer, by action of its Board of Directors,
shall have the right to amend the Plan, at any time and with respect to any
provisions hereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided, however, that no such amendment
shall deprive a Participant or a Beneficiary of a right accrued hereunder prior
to the date of the amendment.

11



--------------------------------------------------------------------------------



 



     9.2     AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN.
Notwithstanding the provisions of Section 9.1, the Plan may be amended by the
Employer, by action of its Board of Directors, at any time, retroactively if
required, if found necessary, in the opinion of the Employer, in order to ensure
that the Plan is characterized as “top-hat” plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA sections 201(2), 301(a)(3), and 401(a)(1), and to conform
the Plan to the provisions and requirements of any applicable law (including
ERISA and the Code). No such amendment shall be considered prejudicial to any
interest of a Participant or a Beneficiary hereunder.

ARTICLE 10
TERMINATION

     10.1     EMPLOYER’S RIGHT TO TERMINATE OR SUSPEND PLAN. The Employer
reserves the right to terminate the Plan and/or its obligation to make further
credits to Plan Accounts, by action of its Board of Directors. The Employer also
reserves the right to suspend the operation of the Plan for a fixed or
indeterminate period of time, by action of its Board of Directors.

     10.2     AUTOMATIC TERMINATION OF PLAN. The Plan automatically shall
terminate upon the dissolution of the Employer, or upon its merger into or
consolidation with any other corporation or business organization if there is a
failure by the surviving corporation or business organization to adopt
specifically and agree to continue the Plan.

     10.3     SUSPENSION OF DEFERRALS. In the event of a suspension of the Plan,
the Employer shall continue all aspects of the Plan, other than Compensation
Deferrals, during the period of the suspension, in which event payments
hereunder will continue to be made during the period of the suspension in
accordance with Articles 5 and 6.

     10.4     ALLOCATION AND DISTRIBUTION. This Section shall become operative
on a complete termination of the Plan. The provisions of this Section also shall
become operative in the event of a partial termination of the Plan, as
determined by the Employer, but only with respect to that portion of the Plan
attributable to the Participants to whom the partial termination is applicable.
Upon the effective date of any such event, notwithstanding any other provisions
of the Plan, no persons who were not theretofore Participants shall be eligible
to become Participants, the value of the interest of all Participants and
Beneficiaries shall be determined and, after deduction of estimated expenses in
liquidating and, if applicable, paying Plan benefits, paid to them as soon as is
practicable after such termination.

     10.5     SUCCESSOR TO EMPLOYER. Any corporation or other business
organization which is a successor to the Employer by reason of a consolidation,
merger or purchase of substantially all of the assets of the Employer shall have
the right to become a party to the Plan by adopting the same by resolution of
the entity’s board of directors or other appropriate governing body. If, within
ninety (90) days from the effective date of such consolidation, merger or sale
of assets, such new entity does not become a party hereto, as above provided,
the Plan automatically shall be terminated, and the provisions of Section 10.4
shall become operative.

12



--------------------------------------------------------------------------------



 



ARTICLE 11
THE TRUST

     11.1     ESTABLISHMENT OF TRUST. The Employer shall establish the Trust
with the Trustee pursuant to such terms and conditions as are set forth in the
Trust agreement to be entered into between the Employer and the Trustee or the
Employer shall cause to be maintained one or more separate subaccounts in an
existing Trust maintained with the Trustee with respect to one or more other
plans of the Employer, which subaccount or subaccounts represent Participants’
interests in the Plan. Any such Trust shall be intended to be treated as a
“grantor trust” under the Code and the establishment of the Trust or the
utilization of any existing Trust for Plan benefits, as applicable, shall not be
intended to cause any Participant to realize current income on amounts
contributed thereto, and the Trust shall be so interpreted.

ARTICLE 12
MISCELLANEOUS

     12.1     LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of
the Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other person any legal or equitable right against
the Employer, or any officer or employer thereof except as provided by law or by
any Plan provision. The Employer does not in any way guarantee any Participant’s
Account from loss or depreciation, whether caused by poor investment performance
of a deemed investment or the inability to realize upon an investment due to an
insolvency affecting an investment vehicle or any other reason. In no event
shall the Employer, or any successor, employee, officer, director or stockholder
of the Employer, be liable to any person on account of any claim arising by
reason of the provisions of the Plan or of any instrument or instruments
implementing its provisions, or for the failure of any Participant, Beneficiary
or other person to be entitled to any particular tax consequences with respect
to the Plan, or any credit or distribution hereunder.

     12.2     CONSTRUCTION. If any provision of the Plan is held to be illegal
or void, such illegality or invalidity shall not affect the remaining provisions
of the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provision had never been inserted herein.
For all purposes of the Plan, where the context admits, the singular shall
include the plural, and the plural shall include the singular. Headings of
Articles and Sections herein are inserted only for convenience of reference and
are not to be considered in the construction of the Plan. The laws of the State
of Delaware shall govern, control and determine all questions of law arising
with respect to the Plan and the interpretation and validity of its respective
provisions, except where those laws are preempted by the laws of the United
States. Participation under the Plan will not give any Participant the right to
be retained in the service of the Employer nor any right or claim to any benefit
under the Plan unless such right or claim has specifically accrued hereunder.

               The Plan is intended to be and at all times shall be interpreted
and administered so as to qualify as an unfunded deferred compensation plan, and
no provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

     12.3     SPENDTHRIFT PROVISION. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, (i) the withholding of taxes from Plan
benefit payments, (ii) the recovery under the Plan of overpayments of benefits
previously made to a Participant or Beneficiary, (iii) if applicable, the

13



--------------------------------------------------------------------------------



 



transfer of benefit rights from the Plan to another plan, or (iv) the direct
deposit of benefit payments to an account in a banking institution (if not
actually part of an arrangement constituting an assignment or alienation) shall
not be construed as an assignment or alienation.

     In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer or Trustee may bring
an action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. During
the pendency of said action, any benefits that become payable shall be held as
credits to the Participant’s or Beneficiary’s Account or, if the Employer or
Trustee prefers, paid into the court as they become payable, to be distributed
by the court to the recipient as the court deems proper at the close of said
action.

     IN WITNESS WHEREOF, the Employer has caused the Plan to be amended and
restated and its seal to be affixed hereto, effective as of the ___ day of
___________.

          ATTEST/WITNESS:   THE HILLMAN COMPANIES INC.           By:
____________________   By: ____________________           Print:
____________________   Print: ____________________           Date:
____________________   Title: ____________________                 Date:
____________________

14